DETAILED ACTION
America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of papers submitted under 35 USC §119(e) and 35 USC §371(a)-(c), which papers have been placed of record in the file. 
This application, filed 5-February-2020, is a national stage entry of WIPO/PCT application # PCT/IB2019/000878 filed 31-July-2019.
This application claims priority from provisional application # 62/714,818, filed 6-August-2018.
Therefore, the prima facie effective filing date for this application is 6-August-2018.

Information Disclosure Statement
The following information disclosure statements have been considered by the Examiner and made of record in the application file:
 IDS#1 submitted on 4-March-2020: (6 patent references and 1 non-patent references).
IDS#2 submitted on 12-March-2020
IDS#3 submitted on 5-October-2020: The file contains evidence of an IDS on this date, including a non-patent reference, but does not contain an actual IDS.  IDS#2 has not been formally considered.

Claim Objections
Objection is made to claims 5, 6, 11, 12, 28, 33, 34 and 40 for the following informalities:  
Claim 5 recites in part: “….includes a one or more items…..”, [line 1-2] in which the “a” appears to be extraneous.
Claim 6 recites in part: “….items carried by the pallete.” [line 2-3] in which the Examiner assumes that a “pallet” was intended.
Claim 11 recites in part: “wherein at least one of the sensors is arranged….” [line1] where the proper antecedent is “at least one of the one or more sensors”
Claim 12 recites in part: “wherein a plurality of the sensors are arranged….” [line1] where the proper antecedent is “wherein the at least one sensor includes a plurality of sensors arranged”.
Claim 28 recites “one or more communication to a network” [line 2], more correctly “one or more communications….”.  
Claim 33 recites in part: “wherein at least one of the sensors is arranged….” [line1] where the proper antecedent is “at least one of the one or more sensors”
Claim 34 recites in part: “wherein a plurality of the sensors are arranged
Claim 40 recites “the IPU” and “the TPM”, and where the acronyms have not been defined in the claim or in the base claim
 Appropriate correction is required.

Claim Rejections - 35 USC §112(a)
The following is a quotation of the first paragraph of 35 USC §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 40-45 are rejected under 35 USC §112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 40 steps for making a device comprise: (a) providing a first layer, the first layer having a first surface to contact loads carried by the pallet [line 2-3], and (b) placing a second layer over the first layer, the second layer having a second layer contacting a pallet [line 8-9], and where it is unclear how a first layer may be constructed such that it may both covered by a second layer and contact loads placed on a pallet, and further that the second layer both be placed over the second layer, and contact the pallet.  It would be unclear how a such device would be constructed.  The Examiner will interpret this to mean: (a) a first layer in which, or on which the sensors and processor are mounted, the top (first) surface of which contacts items place on the pallet, and the bottom (second) surface of beneath the first layer, has a first (top) surface that contacts the first layer, and a second, bottom surface that contacts the pallet structure
Claims 41-45 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC §112(b)
The following is a quotation of 35 USC §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-12, 16, 17, 19, 21, 22, 31-37 and 40-45 are rejected under 35 USC §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 9, 11, 16 and 17 recite the limitation "the assembly" [line 2], for which here is no antecedent in the claim, or in the base claim, nor do these claims provide an indication as to what “the assembly” may encompass.  The Examiner will assume, for the purpose of prior art examination, that both the pallet and monitoring device is intended.
Claim 19 recites: “….the pallet to pallet management network.” [line 2-3] for which there is no proper antecedent.
Claim 21 recites: “….the device logic authenticates….”, [line 2] where there is no proper antecedent for device logic. The Examiner assumes that “the processor” is intended.
Claim 21 recites: “….if the software is authentic….”, [line 3] where there is no proper antecedent for software. The Examiner assumes that “the software update” is intended.
Claim 21 recites: “…on the at least one device….”, [line 3] where there is no proper antecedent for the at least one device, nor is it clear what other devices may exist.
Claims 10, 12, 21 and 22 are rejected as depending from a rejected claim.
Claims 31 and 33 recite the limitation "the assembly" [line 2], for which here is no antecedent in the claim, or in the base claim, nor do these claims provide an indication as to what “the assembly” may encompass.  The Examiner will assume, for the purpose of prior art examination, that both the pallet and monitoring device is intended.
Claim 35 recites: “….the pallet to pallet management network.” [line 2-3] for which there is no proper antecedent.
Claim 37 recites: “….the device logic authenticates….”, [line 2] where there is no proper antecedent for device logic. The Examiner assumes that “the processor” is intended.
Claim 37 recites: “….if the software is authentic….”, [line 3] where there is no proper antecedent for software. The Examiner assumes that “the software update” is intended.
Claim 37 recites: “…on the at least one device….”, [line 3] where there is no proper antecedent for the at least one device, nor is it clear what other devices may exist.
Claims 32, 34, 36 and 37 are rejected as depending from a rejected claim.
Claim 40 is rejected because the arrangement of the first and second layers is unclear, and therefore indefinite (see discussion for the rejection of this claim under 35 USC §112(a)).
Claim 44 recites: “downloading IPU software to the IPU….” [line 5] where there is no proper antecedent for “the IPU”.
Claim 44 recites: “locking the TPM….” [line 2] where there is no proper antecedent for “the TPM”.
Claims 41-45 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 USC §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 11-14, 15, 19, 23, 24, 28, 33-35 and 39 are rejected under 35 USC §102(a)(2) as anticipated by de Bokx et al. (United States Patent Application Publication # US 2019/0168912 A1), hereinafter de Bokx.
Consider claim 1: A device for monitoring a pallet, De Bokx discloses a pallet with an electronic tag device (60) to track and provide pallet and logistics related information [Title; Abstract; Fig. 1-2; Para. 0001, 0017, 0022] comprising:
one or more layers including one or more elements for attaching the device to the pallet; the pallet having at least three layers, comprising a deck (10), block 
one or more sensors physically coupled to the one or more layers, the one or more sensors detecting one or more properties associated with the pallet, each of the one or more sensors producing a signal indicative of one or more properties associated with the pallet; wherein the electronic tag may be equipped with one or more sensors for detecting ambient conditions such as temperature, humidity, light, UV, CO2 and hazardous gas, and which may include a weight sensor preferably attached to the center block, the sensors communicating (a signal) with a processor (61) [Fig. 2, 4; Para. 0051-0052; claim 17-19]; and
a processing unit physically coupled to the one or more layers and communicatively coupled to the one or more sensors, the processing unit receiving and processing signals produced by the one or more sensors; the processor (61) as part of the electronic tag physically embedded (attached) to the pallet, communicating with the sensors (67, 68, 69) also part of the tag, and/or physically attached to the pallet [Fig. 1, 2, 4; Para. 0051-0052].
Consider claim 2 and applied to claim 1: The device according to claim 1, wherein the one or more properties include one or more properties of the pallet. De Bokx discloses an activity monitor for detecting movement and/or impact of the pallet [Para. 0024-0026; Claim 22].
Consider claim 3 and applied to claim 1: The device according to claim 1, where the one or more properties include one or more properties of a load carried by the pallet. De Bokx discloses a weight sensor for detecting load weight on the pallet [Para. 0023, 0052; Claim 19].
Consider claim 4 and applied to claim 1: The device according to claim 1, wherein the one or more sensors include at least a first sensor for detecting a weight of a load carried by the pallet. De Bokx discloses a weight sensor for detecting load weight on the pallet [Para. 0023, 0052; Claim 19].
Consider claim 11 and applied to claim 1: The device according to claim 1, wherein at least one of the sensors is arranged at a location within the assembly based at least in part on an anticipated location of a block within the pallet. De Bokx discloses that the tag comprising one or more sensors may be located in a cavity within a block of the pallet (and therefore at the block location) [Fig. 2; Para. 0017, 0022, 0044, 0051-0052].
Consider claim 12 and applied to claim 11: The device according to claim 11, wherein a plurality of the sensors are arranged in a pattern based at least in part on standardized requirements of a Euro pallet. De Blokx discloses a pallet constructed according to a EuroPallet size and construction standards, and sensors arranged within or on the pallet constructed to those standards (in particular within, on or proximate a center block of a Euro pallet [Para. 0006, 0023, 0041, 0044].
Consider claim 13 and applied to claim 1: The device according to claim 1, wherein the device has one or more physical dimensions based at least in part on standardized requirements of a Euro pallet. De Blokx discloses a pallet constructed according to a EuroPallet size and construction standards, and an electronic tag of size allowing placement within or on a pallet constructed to those standards (in particular within, on or proximate a center block of a Euro pallet [Para. 0006, 0023, 0041, 0044].
Consider claim 14 and applied to claim 1: The device according to claim 1, wherein the device has one or more layers including a cavity for accommodating at least one of the one or more sensors. De Bokx discloses a pallet arrangement comprising at lease a deck layer (10), block layer (20) and skid (30), and in which a center block (block layer) may comprise a cavity (26), and an electronic tag placed in the cavity, the tag comprising at least various sensors and a processor (electronic component) [Fig. 2; Para. 0041, 0044, 0051, 0052].
Consider claim 15 and applied to claim 1: The device according to claim 1, wherein the device has one or more layers including a cavity for accommodating one or more electrical components. De Bokx discloses a pallet arrangement comprising at lease a deck layer (10), block layer (20) and skid (30), and in which a center block (block layer) may comprise a cavity (26), and an electronic tag placed in the cavity, the tag comprising at least various sensors and a processor (electronic component) [Fig. 2; Para. 0041, 0044, 0051, 0052].
Consider claim 19 and applied to claim 1: The device according to claim 1, wherein the processing unit includes one or more network interfaces to communicate status information associated with the pallet to a pallet management network. De Bokx discloses that the tag comprises an antenna (64) 
Consider claim 23 and applied to claim 1: The device according to claim 1, wherein the processing unit determines one or more actions to be taken for the pallet based at least in part on the one or more detected properties. De Blokx discloses that based on determined pallet status (at least stationary or not) based on acceleration sensor (68) measurements, the “ping” rate may be changed [Fig. 4-5; Para. 0054].
Consider claim 24: A method of monitoring a pallet using a device physically coupled thereto, De Bokx discloses a pallet with an electronic tag device (60), and method to track and provide pallet and logistics related information [Title; Abstract; Fig. 1-2; Para. 0001, 0017, 0022; Claim 21-22] comprising:
detecting one or more properties associated with the pallet using one or more sensors included in the device to produce a signal indicative of the one or more properties; wherein the electronic tag may be equipped with one or more sensors for detecting ambient conditions such as temperature, humidity, light, UV, CO2 and hazardous gas, and which may include,  a weight sensor preferably attached to the center block, and an activity monitor or acceleration sensor (68) for detecting movement and/or impact of the pallet; the sensors communicating (a signal) with a processor (61) [Fig. 2, 4; Para. 0024-0026, 0051-0052; claim 17-19, 22]; and 
processing the signals produced by the one or more sensors using a processor included in the device; the processor (61) as part of the electronic tag physically embedded (attached) to the pallet, communicating with the sensors (67, 68, 69) also part of the tag, and/or physically attached to the pallet [Fig. 1, 2, 4; Para. 0051-0052].
Consider claim 28 and applied to claim 24: The method of claim 24, further comprising: 
transmitting one or more communication to a network, the one or more communications including information based on the one or more detected properties. De Bokx discloses that the tag comprises an antenna (64) and communication interface allowing communication on one or more communication protocols, and which may emit a regular “ping” comprising pallet information to a master pallet and/or a network and network server (120) and/or internet (140) [Fig. 4-5; Para. 0051, 0054-0057].
Consider claim 33 and applied to claim 24: The method of claim 24, wherein at least one of the sensors is arranged at a location within the assembly based at least in part on an anticipated location of a block within the pallet. De Bokx discloses that the tag comprising one or more sensors may be located in a cavity within a block of the pallet (and therefore at the block location) [Fig. 2; Para. 0017, 0022, 0044, 0051-0052].
Consider claim 34 and applied to claim 24: The method of claim 33, wherein a plurality of the sensors are arranged in a pattern based at least in part on standardized requirements of a Euro pallet. De Blokx discloses a pallet 
Consider claim 35 and applied to claim 24: The method of claim 24, wherein the processor is coupled to one or more network interfaces to communicate status information associated with the pallet to a pallet management network. De Bokx discloses that the tag comprises an antenna (64) and communication interface allowing communication on one or more communication protocols, and which may emit a regular “ping” comprising pallet information to a master pallet (pallet to pallet) and/or a network and network server (120) and/or internet (140) [Fig. 4-5; Para. 0051, 0054-0057].
Consider claim 39 and applied to claim 24: The method of claim 24, wherein the processor determines one or more actions to be taken for the pallet based at least in part on the one or more detected properties. De Blokx discloses that based on determined pallet status (at least stationary or not) based on acceleration sensor (68) measurements, the “ping” rate may be changed [Fig. 4-5; Para. 0054].


Claim Rejections - 35 USC §103
The following is a quotation of 35 USC §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC §102 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC §102(b)(2)(C) for any potential 35 USC §102(a)(2) prior art against the later invention.

Claims 5, 18, 40 and 41 are rejected under 35 USC §103 as unpatentable over de Bokx et al. (United States Patent Application Publication # US 2019/0168912 A1), hereinafter de Bokx in view of Ufford et al. (United States Patent Application Publication # US 2007/0050271 A1), hereinafter Ufford.
Consider claim 5 and applied to claim 1: The device according to claim 1, wherein a load carried by pallet includes a one or more items, and wherein the one or more sensors include at least a first sensor for detecting a location of at least a first of the one or more items relative to the pallet.
De Bokx discloses a weight sensor for detecting load weight on the pallet [Para. 0023, 0052; Claim 19], but does not disclose the use of a plurality of distributed sensors to detect a relative location of a load.  This is well known in prior art, however, and for example:
Ufford discloses a presence, pattern and weight sensor surface which may be applied to a pallet [Title; Abstract; Fig. 1-2; Para. 0002, 0006, 0008, 0046] and 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention, to include groups of a plurality of weight sensors and/or an array of sensors as taught by Ufford and applied to a pallet with electronic tag device as taught by de Blokx, in order to determine a relative location of load items placed on the pallet surface.
Consider claim 18 and applied to claim 1: The device according to claim 1, wherein the device includes a plurality of layers, at least a first layer of the plurality of layers having a first surface for contacting the pallet and a second surface for contacting at least a second layer of the plurality of layers, the at least second layer accommodating the one or more sensors.
De Bokx discloses a pallet having at least three layers, comprising a deck (10), block layer (20) and skid (30), the electronic tag placed within a cavity (26) in a block (20E) and sealed in place by the deck layer [Fig. 1-2; Para. 0041, 0044] and further a weight sensor for detecting load weight on the pallet [Para. 0023, 0052; Claim 19], but does not disclose layers in addition to the pallet itself (i.e. a layer contacting the pallet).  
Ufford, however, discloses a presence, pattern and weight sensor surface which may be applied to a pallet [Title; Abstract; Fig. 1-2; Para. 0002, 0006, 0008, 
De Bokx discloses that elements and layers of the pallet, specifically the deck may be coated with resin (a layer so as to be non-porous and waterproof, and that the elements may be attached to each other using an adhesive which allows individual parts to be separated for repair or replacement [Para. 0011-0012].
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to mount one or more load sensors within a pad (a second layer) as taught by Ufford and where the pad may be held in place by a layer of adhesive (first layer) between the pallet structure and the pad, as taught by de Bokx, applied to a pallet with electronic tag device as taught by de Blokx, the attached pad allowing for expedited repair, maintenance and/or replacement of the load sensor arrangement, and retrofit to existing pallets.
Consider claim 40: A method of making a device for monitoring a pallet, De Bokx discloses a pallet with an electronic tag device (60) to track and provide pallet and logistics related information, and method of its manufacture [Title; Abstract; Fig. 1-2; Para. 0001, 0017, 0022] comprising: 
providing a first layer of the device having a first surface to contact loads carried by a pallet; the pallet having at least three layers, comprising a deck (10) on which loads are placed, block layer (20) and skid (30), the electronic tag 
placing one or more sensors for detecting one or more properties associated with the pallet on the first layer to produce a signal indicative of one or more properties associated with the pallet; wherein the electronic tag may be equipped with one or more sensors for detecting ambient conditions such as temperature, humidity, light, UV, CO2 and hazardous gas, and which may include a weight sensor preferably attached to the center block, the sensors communicating (a signal) with a processor (61) [Fig. 2, 4; Para. 0051-0052; claim 17-19];
placing a processing unit in the first layer, the processing unit to receive and process signals produced by the one or more sensors; the processor (61) as part of the electronic tag physically embedded (attached) to the pallet, communicating with the sensors (67, 68, 69) also part of the tag, and/or physically attached to the pallet [Fig. 1, 2, 4; Para. 0051-0052], and 
placing at least a second layer over the first layer, the at least second layer having a second surface for contacting a pallet.
De Bokx discloses a pallet having at least three layers, comprising a deck (10), block layer (20) and skid (30), the electronic tag placed within a cavity (26) in a block (20E) and sealed in place by the deck layer [Fig. 1-2; Para. 0041, 0044] and also a weight sensor for detecting load weight on the pallet [Para. 0023, 0052; Claim 19], but does not disclose layers in addition to the pallet itself (i.e. a layer contacting he pallet).  

De Bokx discloses that elements and layers of the pallet, specifically the deck may be coated with resin (a layer so as to be non-porous and waterproof, and that the elements may be attached to each other using an adhesive which allows individual parts to be separated for repair or replacement [Para. 0011-0012].
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to mount one or more load sensors within a pad (a first layer), a surface of the pad in contact with items placed on the pallet, as taught by Ufford and where the pad may be held in place by a layer of adhesive (second layer) between the pallet structure and the pad, as taught by de Bokx, applied to a pallet with electronic tag device as taught by de Blokx, 
Consider claim 41 and applied to claim 40: The method according to claim 40, wherein the first layer has one or more cavities, wherein placing the one or more sensors includes placing at least one of the one or more sensors in one of the one or more cavities, and wherein placing the processing unit includes placing the processing unit within one of the one or more cavities. 

Ufford, moreover, discloses various embodiments wherein sensors, processor, memory any I/O are embedded in a pad (second layer), the embedding disclosing de facto cavities in which the items are placed [Fig. 11-14; Para. 0091].

Claims 6, 8, 27 and 30 are rejected under 35 USC §103 as unpatentable over de Bokx et al. (United States Patent Application Publication # US 2019/0168912 A1), hereinafter de Bokx in view of Muirhead (United States Patent Application Publication # US 2011/0227725 A1).
Consider claim 6 and applied to claim 1: The device according to claim 1, wherein the one or more sensors include at least a first sensor for detecting an identifier of the pallet and/or an identifier of one or more items carried by the palette.
De Bokx discloses that the electronic tag may comprise, and/or communicate with a variety of sensor types, but does not disclose a sensor for reading or determining identity of objects placed on the pallet. This is known in prior art, however, and for example:
Muirhead discloses a pallet equipped with a wireless transceiver, and an RFID reader to read RFID tags of items loaded onto the pallet in order to identify 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to include an RFID reader as a sensor as taught by Muirhead and applied to a pallet with electronic tag device as taught by de Blokx, in order to identify specific load items placed on the pallet surface.
Consider claim 8 and applied to claim 1: The device according to claim 1, wherein the one or more sensors include at least one of: one or more RFID (UHF) readers or one or more RFID (NFC) readers. This claim is rejected based on the same references, citations and analysis as applied to claim 6 previously.
Consider claim 27 and applied to claim 24: The method of claim 24, wherein detecting one more properties includes detecting the presence of one or more items carried by the pallet.
De Bokx discloses that the electronic tag may comprise, and/or communicate with a variety of sensor types, and particularly detect the weight of a load, therefore generally the presence of an object, but does not disclose a sensor for reading or determining the identity of objects placed on the pallet. This is known in prior art, however, and for example:
Muirhead discloses a pallet equipped with a wireless transceiver, and an RFID reader to read RFID tags of items loaded onto the pallet in order to identify the items and generate a manifest of loaded items [Title; Abstract; Fig. 1-9; Para. 0002, 0022-0023, 0026].

Consider claim 30 and applied to claim 24: The method of claim 24, wherein the one or more sensors include at least one of: one or more RFID (UHF) readers or one or more RFID (NFC) readers. This claim is rejected based on the same references, citations and analysis as applied to claim 6 previously, and as applied to claim 24.

Claims 7, 25, 26 and 29 are rejected under 35 USC §103 as unpatentable over de Bokx et al. (United States Patent Application Publication # US 2019/0168912 A1), hereinafter de Bokx in view of Moore (United States Patent # US 4,038,973).
Consider claim 7 and applied to claim 1: The device according to claim 1, wherein the one or more sensors include one or more hydraulic mats.
De Bokx discloses a weight sensor for detecting load weight on the pallet [Para. 0023, 0052; Claim 19], but does not disclose the use of a hydraulic mat for this purpose.  The use of such mats for weight measurement was known in prior art, however, and for example:
Moore teaches a system for monitoring weight of a patient [Title; Abstract; Fig. 1; Col. 1, 9-13] specifically the system comprising a flexible mat in the form of a 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to use a flexible fluid-filled (hydraulic) mat device to determine a load weight of a person (or objects) placed on a surface as taught by Moore and applied to a pallet with electronic tag device as taught by de Blokx, where such mat allows accurate load weight determination of objects of any shape placed anywhere on the surface, and further provides an impact reducing surface.
Consider claim 25 and applied to claim 24: The method of claim 24, wherein detecting one or more properties includes detecting a fluid pressure acting on the device. This claim is rejected based on the same references, citations and analysis as applied to claim 7 previously, and as applied to claim 24.
Consider claim 26 and applied to claim 25: The method of claim 25, further comprising: determining a weight of a load carried by the pallet from the detected fluid pressure. This claim is rejected based on the same references, citations and analysis as applied to claim 7 previously, and as applied to claims 24 and 25.
Consider claim 29 and applied to claim 24: The method of claim 24, wherein the one or more sensors include one or more hydraulic mats. This claim is rejected based on the same references, citations and analysis as applied to claim 7 previously, and as applied to claim 24.

Claims 9, 10, 31 and 32 are rejected under 35 USC §103 as unpatentable over de Bokx et al. (United States Patent Application Publication # US 2019/0168912 A1), hereinafter de Bokx in view of Roncari (United States Patent Application Publication # US 2003/0233184 A1).
Consider claim 9 and applied to claim 1: The device according to claim 1, wherein the one or more sensors include at least one sensor positioned at a location within the assembly based at least in part on one or more types of anticipated loads of the pallet.
De Bokx discloses a weight sensor for detecting load weight on the pallet [Para. 0023, 0052; Claim 19], but does not disclose the positioning of sensors based on load type.  This is well known in prior art, however, and for example:
Roncari discloses apparatus for handling loads which may be palletized [Title; Abstract; Para. 0001, 0005, 0009], and specifically that sensors are arranged on the surface of a plate according to the shape and size of the load or parcel to be transported [Para. 0011, 0031; Claim 1].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention, to include arrange sensors for detecting a load object according to the expected size and shape of the object as taught by Roncari and applied to a pallet with electronic tag device as taught by de Blokx, in order to improve the relevance of detection data.
Consider claim 10 and applied to claim 9: The device according to claim 9 wherein the at least one sensor includes a plurality of sensors arranged in a pattern based at least in part on the one or more types of anticipated loads of the pallet. This claim is rejected based on the same references, citations and analysis as applied to claim 9 previously.
Consider claim 31 and applied to claim 24: The method of claim 24, wherein the one or more sensors include at least one sensor positioned at a location within the assembly based at least in part on one or more types of anticipated loads of the pallet. This claim is rejected based on the same references, citations and analysis as applied to claim 9 previously, and as applied to claim 24
Consider claim 32 and applied to claim 31: The method of claim 31, wherein the at least one sensor includes a plurality of sensors arranged in a pattern based at least in part on the one or more types of anticipated loads of the pallet. This claim is rejected based on the same references, citations and analysis as applied to claim 9 previously, and as applied to claim 24, and claim 31.

Claims 16 and 17 are rejected under 35 USC §103 as unpatentable over de Bokx et al. (United States Patent Application Publication # US 2019/0168912 A1), hereinafter de Bokx in view of Meyers (United States Patent # US 9,228,911 B1).
Consider claim 16 and applied to claim 1: The device according to claim 1, wherein the device has one or more layers for accommodating straps that secure items carried by the pallet to the assembly.
De Bokx discloses an electronic tag and various sensors which may be embedded in, or attached to, a block within a block layer of a pallet [Fig. 1-2; Para. 0041, 0044], but does not disclose the use of straps to secure load 
Meyers discloses a method and apparatus for monitoring applied to straps used to secure items on a pallet [Title; Abstract; Fig. 1, 4, 5; Col. 1, 6-12; Col. 1, 63 to Col. 2, 16] including straps comprising sensors [Col. 4, 62 to Col. 4, 35] and which both serves to secure items on the pallet and secures some or all monitoring electronic components to the pallet [Fig. 4; Col. 5, 13-51].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention, to include arrange sensors and or other electronic components of a monitoring system through a block layer of a pallet to secure both load cargo (items) and sensors to the pallet as taught by Meyers and applied to a pallet with electronic tag device as taught by de Blokx, that: (a) sensor devices may be placed in close proximity to the cargo items, and the security and tampering of the pallet load may be monitored..
Consider claim 17 and applied to claim 1: The device according to claim 1, wherein the device has one or more layers for accommodating straps that secure the assembly to the pallet. This claim is rejected based on the same references, citations and analysis as applied to claim 16 previously.

Claims 20 and 36 are rejected under 35 USC §103 as unpatentable over de Bokx et al. (United States Patent Application Publication # US 2019/0168912 A1), hereinafter de Bokx in view of Hanis et al. (United States Patent # US 10,275,739 B2), hereinafter Hanis.
Consider claim 20 and applied to claim 19:  The device according to claim 19, wherein the one or more network interfaces communicate status information associated with the pallet as transaction blocks of a blockchain.
De Bokx discloses that the electronic tag (60) comprises an I/O device (63) and antenna (64) for communication with, and through, a network to remote servers (120, 130) [Fig. 4-5; Para. 0051-0053], but does not specifically disclose communication as transaction blocks of a blockchain. This is known in the prior art, however, and for example:
Hanis discloses a system and method for tracking assets with a blockchain [Title; Abstract; Fig. 1-3; Col. 1, 27-46; (also Col. 2, 23 to Col. 3, 12)].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to track assets through a network using blockchain transactions as taught by Hanis and applied to a pallet with electronic tag device as taught by de Blokx in order to provide a secure means for establishing ownership, provenance and historical record of status and location.
Consider claim 36 and applied to claim 35: The method of claim 35, wherein the one or more network interfaces communicate status information associated with the pallet as transaction blocks of a blockchain. This claim is rejected based on the same references, citations and analysis as applied to claim 20, previously, and as applied to claims 24 and 35.

Claims 21 and 37 are rejected under 35 USC §103 as unpatentable over de Bokx et al. (United States Patent Application Publication # US 2019/0168912 A1), hereinafter de Bokx in view of Andrews et al. (United States Patent Application Publication # US 2012/0054734 A1), hereinafter Andrews.
Consider claim 21 and applied to claim 19: The device according to claim 19, wherein the one or more network interfaces receive a remotely transmitted digitally signed software update, the device logic authenticates the software update and, if the software is authentic, update software on the at least one device with the authenticated software.
De Bokx discloses that the electronic tag (60) comprises an I/O device (63) and antenna (64) for communication with, and through, a network to remote servers (120, 130) [Fig. 4-5; Para. 0051-0053], but does not specifically disclose update via authentication of a remotely transmitted digitally signed software update. This is known in the prior art, however, and for example:
Andrews discloses systems and methods for device software upgrade [Title; Abstract; Fig. 1-2; Para. 0002, 0005] and particularly that a remote software-controlled device receives a remotely transmitted digitally signed software update (201), authenticates the software update (205), and if the software is authentic, updates the software on the device (206) [Fig. 2; Para. 0022].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to remotely distribute digitally signed software updates, and authenticate these updated prior to installation as taught by Andrews and applied to a pallet with electronic tag device as taught 
Consider claim 37 and applied to claim 35: The method of claim 35, wherein the one or more network interfaces receive a remotely transmitted digitally signed software update, the device logic authenticates the software update and, if the software is authentic, update software on the at least one device with the authenticated software. This claim is rejected based on the same references, citations and analysis as applied to claim 21, previously, and as applied to claims 24 and 35.

Claims 22 and 38 are rejected under 35 USC §103 as unpatentable over de Bokx et al. (United States Patent Application Publication # US 2019/0168912 A1), hereinafter de Bokx in view of Thom et al. (United States Patent Application Publication # US 2018/0373881 A1), hereinafter Thom.
Consider claim 22 and applied to claim 1: The device according to claim 1, wherein the processing unit includes a trusted platform module to secure information stored on and/or communicated from the device.
De Bokx discloses that the electronic tag (60) comprises a processor (61), memory (65), an I/O device (63) and antenna (64) for communication with a network to remote servers (120, 130) [Fig. 4-5; Para. 0051-0053], but does not disclose a trusted platform module (TPM). This is known in the prior art, however, and for example:

Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to configure devices with a trusted platform environment and module to authenticate communications, and particularly received software updates, prior to installation as taught by Thom and applied to a pallet with electronic tag device as taught by de Blokx in order to securely maintain a current and consistent software revisions to all networked devices, and particularly to prevent hacking and/or inadvertent installation of malware.
Consider claim 38 and applied to claim 24: The method of claim 24, wherein the processor is coupled to a trusted platform module to secure information stored on and/or communicated from the device. This claim is rejected based on the same references, citations and analysis as applied to claim 22, previously, and as applied to claim 24.

Claim 42 is rejected under 35 USC §103 as unpatentable over de Bokx et al. (United States Patent Application Publication # US 2019/0168912 A1), hereinafter de Bokx, and Ufford et al. (United States Patent Application Publication # US 2007/0050271 A1), hereinafter Ufford, and further in view of Moore (United States Patent # US 4,038,973).
Consider claim 42 and applied to claim 40: The method according to claim 40, wherein placing one or more sensors includes placing one or more hydraulic mats on the first layer.
De Bokx discloses a weight sensor for detecting load weight on the pallet [Para. 0023, 0052; Claim 19], and Ufford discloses sensors embedded in a pad placed, or attached to the pallet but neither discloses the specific use of a hydraulic mat for this purpose.  The use of such mats for weight measurement was known in prior art, however, and for example:
Moore teaches a system for monitoring weight of a patient [Title; Abstract; Fig. 1; Col. 1, 9-13] specifically the system comprising a flexible mat in the form of a fluid filled envelope (hydraulic) the pressure of the fluid indicating the load weight [Fig. 1, 5-8; Col. 2, 14-26; Col. 3, 22-58 (also Col. 4, 3-40)].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to use a flexible fluid-filled (hydraulic) mat device to determine a load weight of a person (or objects) placed on a surface as taught by Moore and applied to a pallet with electronic tag device as taught by de Blokx as modified by Ufford, where such mat allows accurate load weight determination of objects of any shape placed anywhere on the surface, and further provides an impact reducing surface.

Claim 42 is rejected under 35 USC §103 as unpatentable over de Bokx et al. (United States Patent Application Publication # US 2019/0168912 A1), hereinafter de Bokx, and Ufford et al. (United States Patent Application Publication # US 2007/0050271 A1), hereinafter Ufford, and further in view of Muirhead (United States Patent Application Publication # US 2011/0227725 A1).
Consider claim 43 and applied to claim 40: The method according to claim 40, wherein placing one or more sensors includes placing one or more of: RFID (UHF) readers or RFID (NFC) readers.
De Bokx discloses that the electronic tag may comprise, and/or communicate with a variety of sensor types, but does not disclose a sensor for reading or determining identity of objects placed on the pallet. This is known in prior art, however, and for example:
Muirhead discloses a pallet equipped with a wireless transceiver, and an RFID reader to read RFID tags of items loaded onto the pallet in order to identify the items and generate a manifest of loaded items [Title; Abstract; Fig. 1-9; Para. 0002, 0022-0023, 0026].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to include an RFID reader as a sensor as taught by Muirhead and applied to a pallet with electronic tag device as taught by de Blokx as modified by Ufford, in order to identify specific load items placed on the pallet surface.

Claim44 is rejected under 35 USC §103 as unpatentable over de Bokx et al. (United States Patent Application Publication # US 2019/0168912 A1), hereinafter de Bokx, and Ufford et al. (United States Patent Application Publication # US 2007/0050271 A1), hereinafter Ufford, and further in view of Thom et al. (United States Patent Application Publication # US 2018/0373881 A1), hereinafter Thom, and Miloslavsky et al. (United States Patent Application Publication # US 2016/0155131 A1), hereinafter Miloslavsky.
Consider claim 44 and applied to claim 40: The method according to claim 40, further comprising:
downloading IPU software to the IPU, wherein the IPU software includes device under test functionality;
personalizing the IPU with public and private keys;
locking the TPM after personalizing the IPU;
determining whether the one or more sensors and the processing unit are working satisfactorily;
if the one or more sensors or the processing unit are not working satisfactorily, performing corrective action; and
repeating the determining and the performing of corrective action if necessary until it is determined that the one or more sensors and processing unit are working properly, wherein the at least second layer is placed over the first layer only after it is determined that the one or more sensors and processing unit are working properly.
De Bokx and Ufford do not disclose specific steps for installing and/or updating device software, and verification of proper operation prior to setting the device to use. These features were known in the prior art, and for example:

Miloslavsky discloses an analogous system and method for testing a system for compliance in which predetermined tests are performed, and results compered with stored expected values [Title; Abstract; Para. 0007] and particularly an iterative process in which, when the test fails (608/610), steps are taken to resolve the issue (611) and the tests executed again (605) [Fig. 6; Para. 0043].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to: (a) communicate software for installation on a device in a sealed container protected by a public password, wherein a device TPM used a device specific private password to decrypt an load the software, whereupon it is tested to determine outputs conforming to 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Nazzari et al. (U.S. Patent Application Publication # US 20180374037 A1) disclosing tracking code generation, application and verification using blockchain technology.
Lucrecio (U.S. Patent Application Publication # US 20180365636 A1) disclosing systems and methods for pallet tracking.
Dharan (U.S. Patent Application Publication # US 20090092821 A1) disclosing fiber-reinforced foamed resin structural composite materials.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.
/STEPHEN R BURGDORF/  Examiner, Art Unit 2684